Citation Nr: 0737654	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a separate 
bilateral foot disability, described as plantar fasciitis and 
calcaneal spurs.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1972 to July 
1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in April 2005.  The 
veteran was scheduled for a Board hearing at the local RO in 
July 2007; however, the veteran cancelled this hearing in a 
June 2007 statement.  

The issues of entitlement to service connection for sleep 
apnea and for sinusitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on entrance examination. 

2.  The veteran's preexisting bilateral pes planus did not 
increase in severity during service. 

3.  A separate bilateral foot disability, described as 
plantar fasciitis and calcaneal spurs, was not manifested 
during the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A separate bilateral foot disability, described as 
plantar fasciitis and calcaneal spurs was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in August 2003 and November 2003 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notices to the veteran in August 2003 and November 2003, 
which was prior to the August 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, in 
March 2006, the RO sent a letter to the veteran notifying him 
of the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  
Thus, the requirements set forth in Dingess/Hartman have been 
met.  
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and VA 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The Board recognizes that the veteran was not afforded a VA 
examination with respect to the issues of bilateral pes 
planus and a separate bilateral foot disability.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, as discussed in more detail below, the evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service," with regard to his feet, or 
any increase in severity of his pes planus during service, so 
it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence or aggravation of any foot problems in service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disabilities until more than 14 years 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 
(2006) (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  In this 
case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology or aggravation.  The service medical records do not 
reflect a bilateral foot disability or any complaints related 
to the feet.  Because the evidence does not establish that 
the veteran suffered "an event, injury or disease in 
service" or an increase in severity as it relates to his 
claims of service connection, it is not necessary to obtain a 
VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). In other words, absent such evidence, the Board 
finds it unnecessary to require the veteran to report for a 
VA medical examination or to ask a medical expert to review 
the record because any examination report or medical opinion 
could not provide competent evidence of the incurrence or 
aggravation of a bilateral foot disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Pes Planus

The veteran is claiming entitlement to service connection for 
bilateral pes planus. Specifically, he is claiming that his 
bilateral pes planus was aggravated during service.  VA law 
provides that a veteran is presumed to be in sound condition, 
except for defects, infirmities or disorders noted when 
examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 Vet.App. 155, 
163 (1993).  If the presumption of aggravation under § 1153 
arises, clear and unmistakable evidence (obvious or manifest) 
is required to rebut this presumption.  See 38 C.F.R. § 
3.306(b).

The veteran's April 1972 service entrance examination showed 
that the veteran had bilateral pes planus.  Because the pes 
planus was noted on entrance examination, the presumption of 
soundness as to pes planus does not arise.  The question then 
becomes whether the preexisting pes planus was aggravated 
during service.

Service medical records are silent with respect to any 
complaints concerning the veteran's feet.  A June 1978 
discharge examination showed that the feet were evaluated as 
clinically normal.  A subsequent July 1978 statement showed 
that the veteran's medical condition had not changed since 
the June 1978 examination.  The first post service medical 
evidence concerning any foot problems is an October 1992 
private treatment record that showed an assessment of plantar 
fasciitis.  A May 1993 treatment record showed that the 
veteran had mild pes planus foot type.  Follow up private and 
VA treatment records continue to show complaints of bilateral 
heel pain along with assessments of bilateral plantar 
fasciitis and heel spurs.  
    
The veteran has asserted that he experienced foot pain in 
service, which is an indication that his pes planus was 
aggravated.  However, the medical evidence of record 
contradicts the veteran's statements.  There is no medical 
evidence of foot pain while in service.  Significantly, the 
discharge examination evaluated the veteran's feet as 
clinically normal.  Further, it was 14 years after service 
before the first medical evidence of any foot problems.  
Therefore, based on the medical evidence of record, the Board 
must conclude that there was no increase in severity of the 
veteran's bilateral pes planus during service.  In sum, there 
is nothing in the post-service records to suggest aggravation 
of bilateral pes planus during service.  

Thus, a preponderance of the evidence is against the 
veteran's claim for bilateral pes planus.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Separate Bilateral Foot Disability, described as Plantar 
Fasciitis and Calcaneal Spurs

The present appeal also includes a claim for service 
connection for a separate bilateral foot disability, 
described as plantar fasciitis and calcaneal spurs.   As 
previously noted, service medical records are silent with 
respect to any foot problems.  Moreover, the discharge 
examination and subsequent statement by the veteran showed 
that the veteran's feet were evaluated as clinically normal 
upon discharge.  

Again, the first post service medical evidence of any type of 
feet disability is the October 1992 private treatment record.  
The veteran complained of right heel pain off an on for the 
past eight months.  The assessment was plantar fasciitis.  
Significantly, a May 1993 consultation showed that the 
veteran had right heel pain for the past three to four 
months.  The record noted that the veteran was a mail 
carrier.  Past medical history was considered 
noncontributory.  The diagnosis was plantar fasciitis, right 
foot.   Subsequent private treatment records continued to 
show complaints of heel pain as well as an assessment of 
plantar fasciitis and heel spurs.  

VA treatment records also showed continuing treatment from 
plantar fasciitis and calcaneal spurs.  A February 2003 x-ray 
showed bilateral large calcaneal spurs, which was considered 
a minor abnormality.  An April 2003 VA treatment record 
showed that the veteran complained of bilateral heel pain for 
30 years.  A follow up May 2003 VA treatment record again 
showed that the veteran indicated that he had heel pain for 
20 to 30 years.  However, neither the private nor VA 
treatment records link any current foot disability to the 
veteran's active service.  

The Board acknowledges the veteran's statements as well as 
lay statements provided by the veteran from his mother and 
two friends.  In sum, the veteran has indicated that he had 
foot pain in service, but was scared to report it for fear of 
being prematurely discharged.  Further, his mother stated 
that after service in 1978, the veteran walked with a limp 
and complained of his feet hurting.  The statements from the 
veteran's friends indicated that they had known the veteran 
since approximately 1985 and recall the veteran always 
complaining about his feet hurting.  Both friends also 
testified to the veteran's honesty and trustworthiness.  
Nevertheless, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Again, the veteran has claimed that he had foot pain in 
service, but he did not complain about his foot problems for 
fear of being discharged.  However, the veteran's service 
medical records showed that the veteran sought treatment for 
other disabilities, such as a rash, upper respiratory 
infections, neck problems, ear, etc., on    numerous 
occasions.  Thus, it appears that the veteran's statements 
concerning his fear to seek medical treatment are inaccurate 
as he sought treatment many times while in service.  
Moreover, the first post service medical evidence of record 
in October 1992 showed that the veteran only had heel pain 
for approximately eight months.  A follow up record showed 
that past medical history was noncontributory.  Nowhere in 
these records did the veteran indicate that he had foot pain 
in service.  Not until 2003 when he sought treatment at the 
VA did the veteran indicate that he had foot pain for 20 to 
30 years.  The Board places greater probative weight on the 
veteran's contemporaneous reports of his medical history and 
symptomatology given when seeking treatment in the 1990s over 
his current allegations concerning is bilateral foot 
disability, which were made when there was a potential for 
pecuniary gain for the veteran.  See Curry v. Brown, 7 
Vet.App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  It 
is further noted that not only may the veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.   See Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991) (interest may affect the credibility 
of testimony); cf. Pond v. West, 12 Vet.App. 341, 346 (1999).  
In other words, contemporaneous statements made in the past 
during the course of treatment have a higher probative value 
over the more recent statements made at the VA.  
Significantly, the medical evidence of record does not 
corroborate the veteran's assertions.  Accordingly, the Board 
finds that the veteran's statements concerning having foot 
pain in service lack credibility and have minimal probative 
value when weighed against the medical evidence of record. 

Moreover, the lay statements of the veteran's mother and his 
friends also have minimal probative value.  The veteran's 
friends did not know the veteran while he was in service so 
they cannot provide competent lay statements as to whether 
the veteran experienced foot pain while in service.  They can 
only rely on the veteran's statements.  The veteran's mother 
also was not able to actually witness any foot pain or injury 
in service.  Again, she must rely on the veteran's statements 
concerning any foot pain in service.  Her statement does not 
indicate that the veteran told her while he was in service 
that he suffered foot pain, but only that she  witnessed that 
the veteran had a limp and complained of foot pain in 1978 
following service.  In conclusion, none of these lay 
statements can provide competent testimony that the veteran 
suffered foot pain while in service. 

Moreover, the Board finds it significant that the first 
medical evidence of any sort of foot disability is in October 
1992, which again is 14 years after active duty, so there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  

Lastly, the veteran has also claimed that his separate 
bilateral foot disability is secondary to his bilateral pes 
planus.  The Board notes that service connection is warranted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
The Court has also held that service connection can be 
granted for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, in the instant case, as determined above, the 
veteran is not service connected for his bilateral pes 
planus.  Thus, entitlement to service connection for a 
separate bilateral foot disability under a secondary theory 
of entitlement is rendered moot. 

Thus, as there is no competent evidence of any sort of foot 
problems in service or any competent medical evidence linking 
the veteran's current separate bilateral foot disability, 
described as plantar fasciitis and calcaneal spurs, to 
service, a preponderance of the evidence is against the 
veteran's claim.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for bilateral pes planus 
or for a separate bilateral foot disability, described as 
plantar fasciitis and calcaneal spurs.  To that extent, the 
appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for sleep apnea and sinusitis.  Specifically, the veteran is 
claiming that these disabilities are secondary to his 
service-connected residuals of nasal fracture.  The Board 
notes that the veteran was afforded VA examinations in May 
2004 and June 2004.  However, it does not appear that the 
veteran's claims file or medical records were reviewed.  The 
examiner also ordered a sleep study and ENT consult.  It 
appears that the veteran failed to report for these follow up 
appointments.  However, a VA CT of the head in July 2004 
showed a small polyp in the right maxillary sinus compatible 
with sinusitis.  Further, he did have a sleep study at the VA 
in October 2004, which resulted in a diagnosis of sleep 
apnea.  Nevertheless, neither medical report set forth 
opinion as to whether the veteran's sleep apnea or sinusitis 
was secondary to the veteran's service-connected residuals of 
nasal fracture.  Even though the veteran failed to appear for 
the follow VA examination appointments, it appears that the 
veteran has expressed a willingness to report to future VA 
examinations.  Thus, the Board finds that another VA 
examination is necessary to determine whether the veteran's 
sleep apnea and sinusitis are proximately due to or 
aggravated by the veteran's service-connected residuals of 
nasal fracture pursuant to 38 C.F.R. § 3.310.  See 38 C.F.R. 
§ 3.159.   If the veteran fails to report again, the examiner 
should still review the claims file and offer an opinion 
based on that review.   The Board stresses to the veteran, 
that while VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  

Moreover, the Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Service medical records showed that the veteran 
sought treatment for sinus congestion in March 1976.  
Further, he was treated for upper respiratory infections in 
December 1977 and March 1978.  Under the circumstances, the 
Board believes that a medical opinion should be obtained to 
address the question of whether the disabilities are directly 
related to service.  

Further, the Board acknowledges that the veteran received 
VCAA notices in August 2003 and November 2003.  Further, in 
March 2006, he received a letter notifying him of the 
evidence needed to establish an effective date and disability 
for all the disabilities on appeal pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
However, based upon review of the claims file, it does not 
appear that VCAA notice has been sent informing the veteran 
of the information and evidence necessary to establish 
entitlement to service connection under a secondary theory of 
entitlement.  Thus, in view of the need to return the case 
for another matter, it seems appropriate to direct additional 
VCAA notice to ensure full compliance with VCAA notice 
requirements with respect to all the issues on appeal.  See 
also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet.App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim on appeal, to specifically include 
what evidence is necessary to establish 
entitlement to service connection under a 
secondary theory of entitlement.  The 
appellant should also be advised to 
submit any pertinent evidence in his 
possession. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
claimed sinusitis and sleep apnea.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file, and examining the veteran, the 
examiner should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that sleep apnea or sinusitis is causally 
related to service?    

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that sleep apnea or sinusitis is 
proximately due to, or caused by, the 
veteran's service-connected residuals of 
nasal fracture?   

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that sleep apnea or sinusitis has been 
aggravated by the veteran's service-
connected residuals of nasal fracture?   

If the veteran fails to report to the VA 
examination, the examiner should 
nevertheless review the claims file and 
respond to the above questions.
 
3.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


